Citation Nr: 0717706	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1962 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in November 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the Court of Appeals for 
Veterans Claims ("the Court") provided guidance regarding 
notice requirements under the VCAA, indicating that VA must 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence.  In April 2004, VA sent a letter to the veteran 
pertaining to his claim for service connection for 
anxiety/depression.  The Board notes, however, that VA has 
not provided guidance to the veteran as to how to 
substantiate a claim for PTSD which entails different legal 
criteria.  

There is evidence of record indicating that the veteran is in 
receipt of benefits from the Social Security Administration.  
Some of the evidence indicates that the veteran has been 
receiving Social Security disability benefits since 1989.  
The Court in Murincsak v. Derwinski, 2 Vet. App. 363 (1992), 
stated that the VA's duty to assist specifically includes 
requesting information from other federal departments or 
agencies pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  VA 
must determine if the veteran is in receipt of Social 
Security disability benefits and, if so, the documents from 
the Social Security Administration pertaining to the 
veteran's claims, including any medical records that the 
Social Security Administration has regarding the veteran, 
should be associated with the claims file for review.

A July 2004 VA clinical record indicates that the veteran 
reported he had been treated for generalized anxiety since 
1965.  The Board notes the earliest medical evidence dated 
subsequent to the veteran's discharge in 1965 is from the 
2000's.  If this evidence of prior treatment is in existence, 
it would support the veteran's allegations of having 
continuous mental symptoms since his discharge from active 
duty.  The Board finds VA should contact the veteran to 
determine if there are any outstanding treatment records and, 
if so, should take appropriate steps to obtain the evidence 
identified by the veteran if possible.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent.  
In particular, the RO should ensure that 
the veteran and his representative are 
advised specifically of what he needs to 
establish entitlement to service 
connection for PTSD, what the evidence 
shows, of his and VA's respective 
responsibilities in claims development, 
to submit everything he has pertinent to 
the claims.  The veteran and his 
representative should be given the 
opportunity to respond. 

2.  VA should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any mental 
disorder since the veteran's discharge in 
1965.  After securing the necessary 
release, VA should obtain these records.  

3.  VA should determine if the veteran is 
in receipt of Social Security disability 
benefits and, if so, should obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  Thereafter, and after completing any 
further development determined to be 
warranted by the RO or the AMC, the claim 
of entitlement to service connection for 
an acquired psychiatric disorder to 
include PTSD should be adjudicated based 
on all the evidence in the claims file.  
If  the benefit sought on appeal is not  
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the  
requisite opportunity to respond before 
the claims folder is returned to the  
Board for further appellate action. 


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




